DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “The filter system according to claim 12 as appended to claim 2”. Claim 2 has been cancelled, therefore the claim is unclear. Claims 14 and 15 depend from claim 13 and are also rejected. 
Claim 15 similarly recites “The filter system according to claim 13 when append to claim 8”. This language is considered to be unclear. Both claim 13 and claim 8 describe a filter system. It is unclear how the filter system in each of these claims are added together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 6, 18, 19, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/46207 to Watanabe et al. (hereinafter referred to as Watanabe) in view of US Patent Application Publication No 2009/0205498 to Wang et al. (hereinafter referred to as Wang).
	In regard to claim 1, Watanabe discloses a filter system for a vacuum cleaner. As shown in figures 1 and 2, Watanabe includes a housing (12) reconfigurable relative to a bin (11) between an operative configuration in which the housing (12) is disposed upon the bin (11) so that dirt separated from dirt-laden air can collect in the bin, and an idle configuration in which the housing (12) can be removed from the bin (11). The housing (12) includes an inlet (2a) for receiving dirt-laden air into the housing, and an outlet (18) via which cleaned air can exit the housing. The system also includes a first filtering means (51) and a second filtering means (71) which can be considered to be disposed within the housing (12). The first filtering means (51) is positioned upstream of the second filtering means (71). The first and second filtering means (51, 71) are both described to be filters, which inherently include filter media configured to separate dirt from the dirt-laden air passing from the inlet to the outlet through each filter medium. The brush (67) forms a filter cleaning means for removing dirt from the filter medium of the first filtering means (51) when the housing is configured at least in the operative configuration. The shaft (77) can be considered to form a driving means that controls and couples the filter cleaning means (67) to the filter medium of the first filtering means (51). The shaft (77), however, is driving by a user rotating a handle (82). Watanabe does not disclose the driving means comprising a battery or an engine coupling, configured to power the driving means. 
	Wang discloses an air cleaner that similarly includes a filter (108) that rotates relative to a brush (152) for cleaning the filter. A gear motor (144) is used to rotate the filter (108). As discussed in paragraphs [0037] – [0040], such an arrangement allows the filter cleaning to be performed by a user by manually activating a switch, or for a continuous cleaning operation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe to include a motor connected, directly or through gears, to the shaft as suggested by Wang in order to allow the filter cleaning to be performed continuously or more simply by merely operating a switch so that a user is not required to manually cause the rotation of the brush. In this case the shaft can be considered to form an engine coupling as it is connected to motor, or engine. 
	In regard to claim 4, as shown in figures 2 – 4 of Watanabe, the first filtering means (51) can be considered to include a panel having a plurality of apertures defining a mesh. The panel is adapted to cover at least a portion of the opening of the bin in the operative configuration. 
	In regard to claims 5 and 6, the supports (60) can be considered to divide the panel into a plurality of panels portions, which include a first and second panel portion. The space between the supports can be considered to form a port, such that each panel portion has a respective port. The panel portions are all in the same plane and can be considered to be positioned parallel to each other. 
	In regard to claim 18, as discussed above, Wang discloses a switch for operating the motor. In the combination, the switch is configured to activate the driving means. 
	In regard to claim 19, as shown in figures 1 and 2, Watanabe discloses a vacuum cleaner having a ducting arrangement inside of the housing (12) for communicating air flow from an inlet (2a) to an outlet (18) thereof, an impeller (28) for creating air flow along the ducting arrangement, and a bin (11) for collecting dirt from the air flow. Alternately, the dust collector (22) in Watanabe can be considered to form the filter system. The dust collector housing part (23) forms a housing reconfigurable relative to a bin (11) between an operative configuration in which the housing (23) is disposed upon the bin (11) so that dirt separated from dirt-laden air can collect in the bin, and an idle configuration in which the housing (23) can be removed from the bin (11). The housing is open at the top and bottom to form an inlet and an outlet, which are connectable within the ducting arrangement of the vacuum cleaner. The additional features of the filter system are the same and discussed above in regard to claim 1. 
	In regard to claim 22, the deflecting pipe section (64) in Watanabe can be considered to form a further filter disposed within the ducting arrangement as it forms an inertial filter to cause larger particles to be collected in the bin before reaching the first and second filters (51, 71). 
	In regard to claim 23, the bottom plate (13) in Watanabe forms a chassis having at least two wheels (14). The chassis can be considered to be adapted to accommodate a “wheelie bin”, as broadly recited in the claim. 
	In regard to claim 24, the impeller (28) in Watanabe is capable to cause air to flow in a forward and reverse direction depending on the direction of rotation of the impeller. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Wang as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0159738 to Hwang et al. (hereinafter referred to as Hwang).
	Watanabe and Wang are discussed above in section 8. Watanabe is used as the primary reference disclosing the housing and bin. Watanabe does not disclose a spraying means adapted to spray the housing or interior of the bin with a liquid. Hwang discloses a similar vacuum with a dust collection device. As discussed in paragraph [0200], the dust collection device can be provided with a spraying means that spray the collected dust with a liquid to prevent the dust from blowing away when a user disposes of the dust. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe and Wang ton include a spraying means that sprays the interior of the bin as suggested by Hwang in order to prevent dust from blowing away when a user empties the bin. 
	Additionally, Hwang suggests the spray is needed when a user is disposing of the dust. Making an operation automatic is considered to be within the scope of a skilled artisan. Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe, Wang, and Hwang to automatically activate the spraying means when the housing is moved to the idle configuration in order to provide the spray at the time it is needed when the housing is removed and a user is going to empty the bin. 

Allowable Subject Matter
Claims 7 – 12, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773